Citation Nr: 1207425	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-38 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left thigh disability (claimed as a musculoskeletal disorder).

2.  Entitlement to service connection for a left heel/calcaneal spur.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The appellant's DD Form 214 notes active service (continuous active duty for training) in the Army Reserve from May 2007 to September 2008.  He has had additional unverified Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the appellant presented testimony at a videoconference hearing at the Atlanta RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The appellant submitted additional service records shortly after the Board hearing. The Board has reviewed this evidence in the decision that follows.  There is no harm in this action given the Board's favorable decision granting service connection for bilateral hip strains and a left heel disability. The AMC will also have an opportunity to review the evidence following a remand of the claim for evidentiary development.  

The issue of entitlement to service connection for a left thigh disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. At the December 2011 Board hearing, and prior to the promulgation of a decision in the current appeal, the appellant requested a withdrawal of the issue of entitlement to service connection for GERD.

2.  The Appellant injured his hips during a period of active duty for training;  he has a current bilateral hip disability as a result. 

3. The Appellant injured his left foot during a period of active duty for training; he has a current diagnosis of a left calcaneal spur. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Substantive Appeal in the claim for service connection for GERD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The Appellant's  bilateral hip strains were incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. The Appellant's  left calcaneal spur was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

GERD

An appellant may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

At the December 2011 Board hearing, and in a written statement, the appellant requested withdrawal of his appeal for entitlement to service connection for GERD.  In view of his expressed desire, further action with regard to this particular issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for GERD.  This claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


Service Connection for Hip and Left Heel Disabilities

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a), (d) . 

Hip Strains

Service treatment records show that in June 2007, the Veteran injured both hips during ACDUTRA.  One record reflects complaints of right thigh pain due to physical training.  The assessment was hip strain, hamstring insertion.  Other records show that he sustained a labral tear of the left hip joint and had hip impingement on both sides.   

X-rays from August 2007 show mild right hip osteoarthritis.  

In October 2007, the Veteran reported he had hip pain for the previous 3 months, with the left hip being worse than the right. It was noted that he was a certified medical hematologist in his home country and was now training to be an Army medic. Following a physical evaluation, and X-ray and MRI studies, the assessment was bilateral femoral acetabular impingement.  

A November 2007 record establishes that he had left hip impingement and was placed on physical profile.  

An August 2008 DA Form 2173 reflects that in June 2007, the Veteran began to feel lower hip pain on his left side and sought medical attention. It was noted that the diagnosis was femoral acetabular impingement of the left side. 

In November 2008, the Veteran reported a history of a hip injury.  A  November 2008 Form DA 3349 shows that the Veteran was placed on a permanent physical profile due to left hip impingement. 

A January 2009 memorandum indicates that the Veteran sustained a hip injury in the line of duty. It was noted that stress from running caused the injury.

In sum, the Veteran's service treatment records are replete with references to bilateral hip problems. Notably, there is a determination signifying that he sustained a hip injury in the line of duty. When examined by QTC in December 2008, shortly after his period of active service, the examiner diagnosed bilateral hip strain. In sum, the Veteran sustained hip  injuries during ACDUTRA, and continues to have residual disability as established by a QTC examination and ongoing physical profiles.  Notably, the Veteran has medical expertise and the Board finds his assertions regarding continuity of symptomatolgy as competent and credible.  Service connection is warranted for bilateral hip strain. 38 C.F.R. § 3.303(b).

Left Heel

Service treatment records show that in August 2007, the Veteran presented with left ankle pain after running.  It was noted he had a long history of pain from his left hip to his foot. The assessment was musculoskeletal pain.  In October 2007, the Veteran reported that he had twisted his left ankle during basic training.  It was noted that such was gradually causing left quadriceps  muscle pain and ilium pain. A bone scan report revealed findings suggestive of stress changes of the left ankle and at the insertion sites of the Achilles tendons bilaterally.  

When examined by the QTC in December 2008, the Veteran reported that he twisted his left ankle during basic training and later developed extreme muscle pain, iliac pain and left heel pain.  X-rays of the ankles were negative with no evidence of impingement or degenerative changes while X-rays of the left foot showed small plantar and posterior calcaneal spurs.  The examiner diagnosed left heel/calcaneal spur.  

In sum, the Veteran's service treatment records are replete with references to left foot problems during ACDUTRA. When examined by the QTC in December 2008, shortly after his active service, the examiner diagnosed left calcaneal spur. In sum, there is documentation that the Veteran sustained a left foot  injury during ACDUTRA, and he continues to have residual disability as established by a QTC examination.  Notably, the Veteran has medical expertise and the Board finds his assertions regarding continuity of symptomatology as competent and credible.  Service connection is warranted for a left calcaneal spur. 38 C.F.R. § 3.303(b).


ORDER

The claim for entitlement to service connection for GERD is dismissed.

Service connection for bilateral hip strains is granted. 

Service connection for a left calcaneal spur is granted. 



REMAND

The appellant is seeking service connection for a left thigh disability that he claims had its onset during his military service.  Specifically, he contends that he sustained injuries as a result of a fall while marching and has had constant problems since then. 

Service treatment records show that in August 2007, the Veteran presented with left ankle pain after running.  It was noted he had a long history of pain from his left hip to his foot. The assessment was musculoskeletal pain.  In October 2007, the Veteran reported that he had twisted his left ankle during basic training.  It was noted that such was gradually causing left quadriceps  muscle pain and ilium pain. 

When examined by QTC in December 2008, the Veteran reported that he twisted his left ankle during basic training and later developed extreme muscle pain, iliac front crest pain and left heel pain. Here, the medical evidence of record is insufficient to decide the claim. The QTC opinion of record did not address the question of whether the Veteran has continuing/permanent disabilities as a result of his documented inservice injury.  In addition, the appellant's complete service treatment records were not available for review on the day of the examination.  Thus, the Board finds the QTC examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has no discretion and must remand this matter for a medical opinion to determine whether the appellant currently has a chronic disability  involving the left thigh  that had its onset during active duty.

The Board stresses that the examiner must acknowledge and discuss the appellant's assertion that he sustained injuries during a march and that he has experienced a continuity of symptomatology, including pain, involving the left thigh since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

In addition, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for the left leg or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The records obtained should include, but are not limited to any treatment the appellant may have received since December 2008.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the appellant, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

2.  Then, schedule the appellant for a VA orthopedic examination to determine the nature, extent and etiology of any left thigh/leg problems  that he may have.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the appellant's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the appellant a detailed history regarding the onset and progression of relevant symptoms.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

For any disabilities involving the left thigh/leg diagnosed on examination, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., a 50/50 probability), that such disability had its onset in service or is otherwise related to active duty.  The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the STRs.  If any currently diagnosed disability cannot be regarded as having had their onset during the appellant's period of active duty, the examiner should explicitly indicate so.  

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the service connection claims on appeal.  If the benefits sought on appeal remain denied, furnish the appellant and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


